Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Claims 21-41 are allowed.
The restriction requirement between inventions, as set forth in the Office action mailed on May 7, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 7, 2021 is withdrawn.  Claims 38-40, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 22-27 are also hereby rejoined because they require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 21, line 7: “the flexible sleeve is configured to…”
Claim 23, line 2: “wherein the helical path comprises a plurality of proximal sidewalls and distal sidewalls, the plurality of proximal and distal sidewalls…”
Claim 24, line 1: “wherein the plurality of proximal and distal sidewalls [[of]] form…
Claim 25, line 1: replace “The screw assembly of claim 23” with --The screw assembly of claim 24--
Claim 26, line 1: replace “The screw assembly of claim 23” with -- The screw assembly of claim 24--
Claim 27, line 1: replace “The screw assembly of claim 23” with -- The screw assembly of claim 24--
Claim 28, line 1: replace “The screw assembly of claim 23” with -- The screw assembly of claim 24--
	Claim 39, line 1: replace “A method” with --The method--
Claim 40, line 1: replace “A method” with --The method--

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571)270-5017. The examiner can normally be reached M-F 8:30-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN TRUONG can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLIVIA C CHANG/Primary Examiner, Art Unit 3775